     Case 2:20-ap-01103-BB          Doc 74 Filed 05/22/21 Entered 05/22/21 09:52:27          Desc
                                     Main Document    Page 1 of 3



 1   Daniel King, SBN: 207911
     3435 Wilshire Blvd, Ste 1111
 2   Los Angeles, CA 90010
     Tel: (213)388-3887
 3   Fax: (213)388-1744
 4   Attorney for Defendant William Spencer
 5

 6

 7                             UNITED STATES BANKRUPTCY COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9                                       LOS ANGELES DIVISION
10
     In re,                                       )   Case No. 2:20-bk-10401-BB
11                                                )
     WILLIAM K. SPENCER,                          )   Chapter 7
12                                                )
                                                  )   Adversary Case No.: 2:20-ap-01103-BB
13                              Debtor            )
                                                  )   WITHDRAWAL OF MOTION TO
14   GWENDOLYN NOLAN,                             )   AMEND (DOCKET # 72)
                                                  )
15                             Plaintiff,         )
                                                  )
16   v.                                           )
                                                  )
17                                                )
                                                  )
18   WILLIAM K. SPENCER,                          )
                                                  )
19                             Defendant.         )
                                                  )
20

21            Defendant William K. Spencer, by and through counsel, hereby withdraws Motion to
22
     Amend, erroneously filed, Docket #72.
23
     ///
24
     ///
25

26                                              1
     ______________________________________________________________________________________
27
                     WITHDRAWAL OF MOTION TO AMEND (DOCKET # 72)
28
     Case 2:20-ap-01103-BB     Doc 74 Filed 05/22/21 Entered 05/22/21 09:52:27         Desc
                                Main Document    Page 2 of 3



 1

 2   Dated: May 22, 2021                                  By: ________________________
                                                                 Daniel King, attorney for
 3                                                               Defendant
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                              2
     ______________________________________________________________________________________
27
                  WITHDRAWAL OF MOTION TO AMEND (DOCKET # 72)
28
     Case 2:20-ap-01103-BB                Doc 74 Filed 05/22/21 Entered 05/22/21 09:52:27                              Desc
                                           Main Document    Page 3 of 3



 1
                                      PROOF OF SERVICE OF DOCUMENT
 2
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 3   3435 Wilshire Blvd, Suite 1111
     Los Angeles, CA 90010
 4
     A true and correct copy of the foregoing document entitled (specify):WITHDRAWAL OF MOTION TO AMEND
 5   (DOCKET # 72) will be served or was served (a) on the judge in chambers in the form and manner required by LBR
     5005-2(d); and (b) in the manner stated below:
 6
     1.TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 7   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
     ___5/22/2021___, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
     that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
 8
     stated below
 9   Carolyn A Dye (TR) trustee@cadye.com, cdye@ecf.axosfs.com;atty@cadye.com
     Lane M Nussbaum lnussbaum@nussbaumapc.com, info@nussbaumapc.com
10   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
11                                                    Service information continued on attached page

12   2. SERVED BY UNITED STATES MAIL:
     On          , I served the following persons and/or entities at the last known addresses in this bankruptcy case or ad-
13   versary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
     class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
14   judge will be completed no later than 24 hours after the document is filed.

15
                                                      Service information continued on attached page
16   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
     method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on         , I served the fol-
17   lowing persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
     such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declara-
18   tion that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the docu-
     ment is filed.
19                                            Service information continued on attached page

20   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and cor-
     rect.
21                            Daniel King
     5/21/2021
22   Date                     Printed Name                           Signature

23

24

25

26                                              3
     ______________________________________________________________________________________
27
                        WITHDRAWAL OF MOTION TO AMEND (DOCKET # 72)
28
